Title: To Thomas Jefferson from Benjamin Smith, 18 January 1809
From: Smith, Benjamin
To: Jefferson, Thomas


                  
                     Washington 18h. January 1808 [i.e. 1809]
                  
                  General Smith (of N Carolina) with his very best Respects has the honour of sending to the President of the United States the Grape Vine promised yesterday—In conversing with Mr. Blackledge last Evening, he fully corroborated the description mentioned in the morning—
                  Genl. Smith hopes it will answer every expectation & that under his own Vine the President may, for many years, enjoy in perfect tranquility all the happiness due to his great public and private Virtues—
               